Citation Nr: 0727964	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma, for the purpose of VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Italian American War Veterans 
of the United States, Inc.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel




INTRODUCTION

The veteran had active service from January 1951 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision in 
which the RO denied service connection for dental trauma.  
The veteran filed a notice of disagreement (NOD) in March 
2002 and the RO issued a statement of the case (SOC) in 
September 2003.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2003.

The veteran requested RO and Board hearings, but asked that 
both hearings be cancelled during a June 2007 telephone 
conversation with a Decision Review Officer (DRO), recorded 
in a report of contact (VA Form 119).  Also in June 2007, the 
RO issued a supplemental SOC (SSOC) reflecting the continued 
denial of the claim.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the veteran claimed that, during service, he was 
hit in the chin by a baseball bat impacting his only two 
molars in his lower jaw (and resulting in one tooth 
extraction and one tooth repair, and a partial plate and a 
subsequent extraction of one of the affected teeth), there is 
no evidence of this claimed in-service dental trauma-despite 
multiple attempts by the RO to obtain such evidence.

3.  There is no medical evidence of a nexus between any 
current dental condition and alleged in-service trauma; in 
September 2003, A VA dentist opined that it was not possible 
to determine from viewing a partial plate whether it was made 
during the veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for the residuals of 
dental trauma, for the purpose of VA outpatient dental 
treatment, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.381 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a June 2001 pre-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection for 
dental trauma and asked him to fill out the enclosed forms 
indicating each doctor or hospital that treated him.  The RO 
also told the veteran that there was no evidence of any 
trauma in the service medical records and asked him for any 
evidence of service incurrence including "buddy" 
statements.  Subsequently, a March 2006 post-rating letter 
informed the veteran how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  The March 2006 letter also told the 
veteran to tell the RO about information or evidence 
concerning the level of his disability or how it began, or to 
give the RO such evidence now.  The letter also stated that 
the RO would get any federal records the veteran identified 
and that it would help the veteran to get private records if 
he asked.  

After issuance of each letter identified above, and 
opportunity for the veteran to respond, the June 2007 SSOC 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent  medical 
evidence associated with the claims file consists of service 
medical records, as well as VA outpatient treatment (VAOPT) 
records.  Also of record and considered in connection with 
the appeal are various statements submitted by the veteran 
and by his representative, on his behalf.  In a March 2006 
VCAA notice response, the veteran  that he had no other 
evidence or information to give VA to substantiate his claim.
The Board notes that, while there is dental information on 
the enlistment and separation examination reports, the 
veteran's in-service dental records appear to be missing.  In 
such a situation, VA has a heightened duty to assist the 
veteran in development of his claim.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991.  In this case, the Board finds that 
the RO met that duty, as reflected by the August 2003 memo of 
unavailability.  That memo details numerous requests for the 
veteran's in-service dental records, including requesting the 
records specifically from Lackland Air Force Base (LAFB) in 
San Antonio, Texas, where the veteran indicated in an October 
2001 statement that the treatment for his dental trauma took 
place.  The responses to these requests reflect that, other 
than the documents sent in response, including a morning 
report from LAFB, further efforts to obtain these records 
would be futile.  See 38 C.F.R. § 3.159(c)(2) (2006).   The 
Board thus finds that no further efforts in this regard is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2006).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d) (2006).

Specific to claims for service connection involving dental 
disorders, the Board notes that, under 38 C.F.R. § 3.381 
(2006), treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease are to 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161 (2006).  Here, as discussed 
below, the veteran has indicated that he seeks reimbursement 
for dental work done on one of the teeth affected by his 
claimed in-service dental trauma, i.e., for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161 (2006).  The provisions of 
that regulation are therefore applicable.

To establish entitlement to service connection for a tooth, 
the veteran must have sustained a combat wound or other in-
service trauma.  See 38 U.S.C.A. § 1712(c) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.381(b) (2006).  The significance of 
finding a dental condition is due to in-service trauma is 
that a veteran will be eligible for VA outpatient dental 
treatment, without being subject to the usual restrictions of 
a timely application and one-time treatment. 38 C.F.R. § 
17.161(c) (2006).  Mere dental treatment or cracking a tooth 
while eating is not sufficient to establish eligibility for 
treatment.  Similarly, broken bridgework due to injury is not 
dental trauma because it must be the injury of a natural 
tooth.  Further, for the purposes of determining whether a 
veteran has treatment eligibility, the term "service trauma" 
does not include the intended effects of treatment provided 
during the veteran's military service.  VAOPGCPREC 5-97 
(1997), 63 Fed. Reg. 15,556 (1997).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that service connection for 
the residuals of dental trauma, for the purpose of VA 
outpatient dental treatment, is not warranted.

In written statements and during his June 2007 conversation 
with the DRO, the veteran claimed that he was hit in the chin 
by a baseball bat at LAFB impacting his only two molars in 
the lower jaw, shattering one and splitting a crown on the 
other.  As a result, according to the veteran, he underwent 
treatment at the dental clinic including extraction of one 
tooth and filling of the other, as well as being given a 
partial plate to replace the extracted tooth as well as 
another missing tooth.  The veteran also stated that he 
underwent subsequent repair of the crown within a year of 
service, and that he had that tooth removed in 2004 in 
anticipation of a hip replacement operation because he did 
not want to worry about infection.  The veteran indicated 
that he was only seeking reimbursement for the dental work 
done on this tooth.

The report of the veteran's January 1951 entrance examination 
reflects that he had several missing molars on both the right 
and left sides and upper and lower portions of his mouth, and 
that he needed dental care.  The only morning report from 
LAFB appears to relate to his sycosis barbae.  There also are 
September 1953 notations that indicate a dental survey and 
full mouth X-ray were performed in connection with an 
infection, but there is no evidence of the findings in 
connection with these procedures.  The October 1953 
separation examination report does not note any missing teeth 
and indicates that the veteran was dentally qualified.  All 
systems were normal except the lower extremities and mouth 
and throat, regarding the latter of which it was not that the 
tonsils were enucleated.  The separation examination report 
also indicated treatment for blood poisoning, sycosis 
vulgaris, and other non-dental symptomatology at LAFB (and 
the claims file contains LAFB treatment notes regarding these 
symptoms), and states that there were no other significant 
illnesses or injury during the veteran's current term of 
service and there was no aggravation of preexisting 
conditions.

Further, while the veteran claimed that his partial plate was 
evidence of his in-service dental trauma, a September 2003 
report of contact reflects that a VA dentist opined that it 
would not be possible to determine from viewing a partial 
plate whether it was made during the veteran's military 
service.

In short, the available evidence does not reflect that he 
sustained a combat wound or other in-service trauma to any 
tooth.  As noted above, the RO made repeated and extensive 
efforts to obtain service medical records relating to the 
veteran's teeth, including from LAFB where the veteran 
indicated that treatment for dental trauma took place, but 
the only records obtained either did not relate to the 
veteran's teeth or indicated only that he underwent treatment 
unrelated to any dental trauma.

The Board has considered the veteran's assertions that he 
sustained dental trauma during service.  However, neither the 
treatment records nor morning report from the LAFB contain 
such treatment notations or diagnosis, while these records do 
contain notations regarding other in-service symptomatology.  
Moreover, the separation examination report contains numerous 
notations regarding other symptomatology, including relating 
to the mouth, but no notations regarding any dental trauma or 
symptoms.  Thus, the objective evidence simply does not 
support the veteran's assertions as to sustaining in-service 
dental trauma.

Further, to whatever extent the veteran, through his own 
assertions, attempts to establish a medical nexus between any 
current dental problems and service, the  Board notes that, 
as a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  As 
indicated above, there is no medical evidence of a nexus 
between any current dental condition and alleged in-service 
trauma, and the September 2003 opinion is not supportive of 
the claim.  

For all the foregoing reasons, the claim for service 
connection for the residuals of dental trauma, for the 
purpose of VA outpatient dental treatment, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no objective or medical evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the residuals of dental trauma, for 
the purpose of VA outpatient dental treatment, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


